Citation Nr: 0014875	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.

This appeal arises from a December 1997 rating decision of 
the Boston, Massachusetts, Regional Office (RO) which denied 
service connection for bilateral hearing loss.  The notice of 
disagreement was received in October 1998.  The statement of 
the case was issued in December 1998.  The veteran's 
substantive appeal was received in January 1999.


FINDINGS OF FACT

1.  The veteran has been currently diagnosed as having 
otosclerosis, with some sensorineural hearing loss.

2.  There is no competent medical evidence linking the 
veteran's bilateral hearing loss with any injury or noise 
exposure that occurred during his active military service.

3.  The veteran's claim for service connection for bilateral 
hearing loss is not plausible under the law.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service enlistment and discharge examinations 
indicated that his ears and eardrums were normal.  Both 
examinations also showed that his hearing, upon whispered-
voice testing, was 15/15 bilaterally.  Service medical 
records contained no findings pertaining to any complaints, 
treatment, or diagnosis of hearing loss.

In June 1997, the veteran filed a claim of service connection 
for hearing loss.  He reported receiving treatment for his 
hearing loss in 1983, through the Massachusetts Eye and Ear 
Infirmary.  He made no other reference to post-service 
treatment for hearing loss.  He indicated that there was no 
in-service evidence to document his hearing loss.

Medical records from the Massachusetts Eye and Ear Infirmary 
and Massachusetts General Hospital, dated from January 1981 
to July 1995, were associated with the claims folder.  Of 
significance among these records, the veteran was seen in 
January 1981 due to complaints of gradual hearing loss and 
constant tinnitus.  He gave a history of noise exposure.  He 
reported working in a shipyard for three years.  However, he 
also indicated that he had worn hearing protection during 
that time.  Following an audiological evaluation, the veteran 
was diagnosed as having mixed hearing loss, bilaterally.  The 
use of hearing aids was recommended.  Subsequent treatment 
records revealed that the status (level of severity) of the 
veteran's hearing loss was periodically monitored through 
audiology evaluations.  None of the aforementioned medical 
records contained any findings that related the hearing loss 
to the veteran's active military service.

In July 1997, the veteran was afforded a VA general medical 
examination.  He reported that, during his active military 
service, he had served aboard a diesel electric ship for two-
and-a-half years.  He stated the environment was extremely 
noisy.  He denied being issued hearing protection.  He 
recalled that he began experiencing a constant ringing in his 
ears in 1966, as well as difficulty hearing.  He asserted 
that his hearing problems had grown progressively worse over 
the years.  He said he eventually sought treatment for his 
hearing problems in 1982, and that he was diagnosed as having 
sensory conductive hearing loss, and prescribed hearing aids.  
He stated he continued to experience hearing loss.  He 
further reported a history of calcified bony structures of 
the inner ear bilaterally.  He said he was scheduled to 
undergoing right ear surgery later in the month.  The veteran 
indicated that he worked as a QA Technician for Osmotic Water 
Purification System, and had been so employed since 1981.  He 
also gave a history of working in the sales/services 
department of a water purification company from 1972 to 1981, 
and as a steel cutter for General Dynamics from 1968 to 1972.  
Upon clinical evaluation, the canal of the right ear was 
clear.  The tympanic membrane was cloudy and not clearly 
visualized.  There was a prominent bony structure in the 
right ear.  Similar findings were made with regard to the 
left ear.  The diagnosis was sensory conductive hearing loss.

The veteran was also afforded a VA ears, nose, and throat 
(ENT) examination in July 1997.  He again gave a history of 
noise exposure during his military service.  He stated he was 
exposed to engine noises, and that he initially noticed a 
problem with his hearing in 1966.  The auricles, external 
canals, tympanic membranes, tympanous, and mastoids were 
normal.  The diagnosis was otosclerosis with some 
sensorineural hearing loss.  On the authorized audiological 
evaluation conducted that same month, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
45
65
80
LEFT
55
45
50
90
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 90 percent in the left ear.  
The diagnosis was mixed-type deafness of both ears.

By a rating action dated in December 1997, service connection 
for hearing loss was denied.  The RO found there was no 
evidence that the veteran had been diagnosed as having 
hearing loss until 1981.  Moreover, the RO determined that 
medical evidence showing an etiological relationship between 
the veteran's military service and his current hearing loss 
had not been submitted.  

The veteran filed a substantive appeal in January 1999.  
Therein, he argued that his hearing loss was a result of his 
exposure to engine noises during his active military service.  
He stated he had not been afforded hearing protection at that 
time, and that his service discharge examination had been 
inadequate to determine whether or not he had hearing loss.  
He asserted that hearing loss was a gradual and slow moving 
process that was often ignored in the beginning.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days 
or more during a period of war, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Thus, the threshold question to be 
addressed in this case is whether the veteran has presented 
evidence of a well-grounded claim.  If the veteran has not 
presented a well-grounded claim, the appeal must fail because 
the Board of Veterans' Appeals (Board) has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993). 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 
1999), req. for en banc consid. denied, 13 Vet.App. 205 
(1999) 
(per curiam).

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  However, to be well grounded, a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-263 
(1992).  The Court has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible, or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 
Vet.App. at 81.  A claimant would not meet this burden merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending upon the circumstances, relates the present 
disorder to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488 (1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's bilateral hearing loss and active 
military service.  The veteran has not submitted any medical 
opinion that attributes his diagnosed sensory hearing loss to 
any injury or noise exposure that occurred during his active 
military service.  His opinion that there is an etiological 
relationship between his in-service noise exposure and 
hearing problems, and his current bilateral hearing loss does 
not meet this standard.  Questions of medical diagnosis or 
causation require the expertise of a medical professional.  
See Espiritu.  There is no evidence that the veteran has the 
medical background sufficient to render such an opinion.

The veteran does not meet the burden of presenting evidence 
of a well-grounded claim merely by presenting his own 
personal statements, because, as a lay person, he is not 
competent to offer medical opinions.  See, e.g., Voerth v. 
West, 13 Vet. App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Board notes that the veteran's history of in-service 
noise exposure and subsequent hearing loss was referenced in 
reports of the VA general medical and ENT examinations.  Such 
notations are insufficient to well ground the veteran's claim 
of service connection for bilateral hearing loss.  The Court 
has held that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not satisfy the competent 
medical evidence requirement for establishing a causal nexus.  
See LeShore v. Brown, 8 Vet.App. 406, 409 (1995).

Further, as discussed above, the service medical records are 
devoid of any complaints, treatment, or diagnosis of hearing 
loss.  The veteran's hearing on whispered voice at discharge 
was 15/15 bilaterally.  In other words, there is also no 
evidence showing that the veteran had hearing problems in 
service resulting in any chronic disability.

Despite the foregoing, as previously discussed, a claimant 
may still obtain the benefit of section 3.303(b) by providing 
evidence of continuity of symptomatology.  Evidence of 
continuity is determined by symptoms, not treatment.  
However, in determining the merits of a claim, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Equally important, since a lay 
person is not competent to render an opinion pertaining to 
the diagnosis of hearing loss, medical evidence is required 
to demonstrate a relationship between such a disorder and any 
symptoms experienced post-service.  See Grottveit v. Brown, 5 
Vet.App. 91 (1993); Layno v. Brown, 6 Vet.App. 465 (1994).  
No such medical evidence has been submitted in this case.  
See also McManaway v. West, 13 Vet.App. 60, 66 (1999), 
wherein the Court noted that, even though the veteran had 
asserted continuity of symptomatology for a particular 
disorder since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition, and the veteran has not 
submitted any such evidence."

In summary, the veteran's claim concerning service connection 
for bilateral hearing loss is not well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  As a 
claim that is not well grounded does not present a question 
of fact or law over which the Board has jurisdiction, the 
claim concerning service connection for bilateral hearing 
must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

